PER CURIAM:
Michael P. Grafmuller appeals the district court’s orders denying his Fed. R.CÍV.P. 60(b)(4) motion to vacate his prior criminal convictions by a general court martial and denying his Fed.R.Civ.P. 59(e) motion to reconsider. The Federal Rules of Civil Procedure do not provide a vehicle by which Grafmuller may challenge his criminal judgment. See Fed.R.Civ.P. 1, 81; United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir.1998) (per curiam) (“Rule 60(b) simply does not provide relief from judgment in a criminal case.”). We therefore affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.